Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to application 16/731,959, which was filed 12/31/19. In a preliminary amendment 06/04/20, claims 11-13, 21, and 22 were cancelled. Claims 1-10 and 14-20 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of parent application 13/991,149.

Missing Oath
Applicant’s attention is directed to the notice 06/05/20 that the Office has not received a properly executed inventor’s oath for either of the named inventors. The application cannot be allowed without a properly executed oath. Applicant is encouraged to submit the oath early in prosecution in order to avoid lengthy delays should the application otherwise be found in condition for allowance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-10 and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodward (2005/0102143) in view of Burrell (7,089,494).

Consider claim 1, Woodward discloses a method of phonetically encoding a text document (encoded file that is human-perceivable with a word processing program, [0013], embodiments of the invention are designed to accompany the English language text of a book or document, [0047], using a one-to-one correspondence between symbol types and phonemes, [0011]), the method comprising: providing, for a current word in the text document, a phonetically equivalent encoded word comprising one or more syllables (Phoneme symbols 110 supplement the letter strings 120 as superscripted or superimposed set of reading marks… vertical lines can be added between syllables with a given word, [0045], Fig 1A), each syllable comprising a sequence of phonemes from a predetermined phoneme set (all fifty-four phonemes are reductively codified and represented by fifty-four symbol  types 220, [0053]) the sequence being phonetically equivalent to the corresponding syllable in the current word (a phoneme dictionary … is referenced in electronic form to obtain the proper emphasis and syllable delineation. In this respect, a phoneme translation module, converts letter strings having one-to-many correspondence with actual phonemes to corresponding phonetic symbols having one-to-one correspondence with actual phonemes, [0044]), and adding the phonetically equivalent encoded word or the current word at a position in the phonetically encoded document (lines in Figure 1A, which 
Woodward does not specifically mention a current position in the document.
Burrell discloses a current position in the document (current position of the cursor, Col 9 lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woodward by adding the phonetically equivalent encoded word or the current word at a current position in the phonetically encoded document in order to address the programs associated with storage and accessibility of text, as suggested by Burrell (Col 2 lines 63-64).

Consider claim 10, Woodward discloses an apparatus for phonetically encoding a text document, the apparatus comprising: a memory, and a processor adapted to execute instructions stored in the memory, the instructions being configured to cause the processor (computer-readable medium with software executed by a computer, [0013]) to implement a method of phonetically encoding a text document (encoded file that is human-perceivable with a word processing program, [0013], embodiments of the invention are designed to accompany the English language text of a book or document, [0047], using a one-to-one correspondence between symbol types and phonemes, [0011]), the method comprising: providing, for a current word in the text document, a phonetically equivalent encoded word comprising one or more syllables (Phoneme symbols 110 supplement the letter strings 120 as superscripted or superimposed set of reading marks… vertical lines can be added between syllables with a given word, [0045], Fig 1A), each syllable comprising a sequence of phonemes from a 
Woodward does not specifically mention a current position in the document.
Burrell discloses a current position in the document (current position of the cursor, Col 9 lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woodward by adding the phonetically equivalent encoded word or the current word at a current position in the phonetically encoded document for reasons similar to those for claim 1.


Consider claim 14, Woodward discloses a method of rendering a phonetically encoded text document (embodiments of the invention are designed to accompany the English language text of a book or document, [0047], Fig 1A is a sample passage of words showing embodiments of phoneme symbols positioned above corresponding letter strings, [0025]), the phonetically encoded text document 
Woodward does not specifically mention one or more words tagged as unencoded, and determining, whether the word is tagged as an unencoded word.
Burrell discloses one or more words tagged as unencoded, and determining, whether the word is tagged as an unencoded word (a word containing an unencoded extended ASCII character is considered “tagged” as an unencoded word, Col 6 lines 48-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woodward by including one or more words tagged as unencoded, and determining, whether the word is tagged as an unencoded word for reasons similar to those for claim 1.

Consider claim 2, Woodward discloses providing a classification for the phonetically encoded word, and wherein the adding is dependent on the classification (the words shown in Figure 1A may be 

Consider claim 3, Woodward discloses at least one phonetically encoded word comprises a plurality of syllables separated by syllable breaks (vertical lines can be added between syllables with a given word, [0045], Fig 1A). 

Consider claim 4, Woodward discloses the classification is a first classification when the phonetically equivalent encoded word has a single syllable, such that all the phonemes in the phonetically equivalent sequence are basic phonemes (for instance, the word “a” in line 1, Figure 1A). 

Consider claim 5, Woodward discloses the classification is a second classification when either: the phonetically equivalent encoded word comprises a plurality of syllables, such that, for each syllable, all the phonemes in the phonetically equivalent sequence are basic phonemes; or for at least one syllable in the current word, at least one phoneme in the phonetically equivalent sequence is a non-basic phoneme, and the base graphemes corresponding to the phonetically equivalent sequence of phonemes spell the syllable (for instance, the word “there”, Figure 1A, [0046], for which the phonemes are spelled out). 

Consider claim 6, Woodward discloses the classification is a third classification when the phonetically encoded word has at least one syllable such that the base graphemes corresponding to the sequence of phonemes in the syllable do not spell the corresponding syllable in the current word (for instance, the word “Once”, Figure 1A, [0046], for which the pronunciation of the “O” vowel is not attained merely by sounding out the spelled graphemes). 

Consider claim 7, Woodward discloses the adding comprises: adding the current word at the position; and adding the phonetically equivalent encoded word after the current word in the phonetically encoded document, the phonetically equivalent encoded word being tagged with a special format (for instance, the words “was” and “brown” in lines 1-2 of Figure 1A, considering “was” the current word and “brown” with the pronunciation symbols the phonetically equivalent encoded word tagged with a special format, noting the claim language does not necessarily require the current word and next word to be phonetically equivalent to each other). 
Woodward does not specifically mention the current word being tagged as unencoded, and a current position.
Burrell discloses one or more words tagged as unencoded, (a word containing an unencoded extended ASCII character is considered “tagged” as an unencoded word, Col 6 lines 48-51), and a current position in the document (current position of the cursor, Col 9 lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woodward by including the current word being tagged as unencoded, and a current position for reasons similar to those for claim 1.

Consider claim 8, Woodward discloses rendering the phonetically encoded document to human readable form (Figure 1A depicts a sample passage with the phoneme symbols above the strings, [0025]). 

Consider claim 9, Woodward discloses the phonetically encoded document further comprises supplementary information associated with at least one phonetically encoded word in the phonetically encoded document, wherein the supplementary information comprises one or more of the group 
Consider claim 15, Woodward discloses the rendering comprises, if the word is a phonetically encoded word: retrieving, for each encoded phoneme in the phonetically encoded word, an entry in a display table corresponding to the phoneme (a phoneme dictionary discussed above or other information table, is referenced in electronic form to obtain the proper emphasis and syllable delineation. In this respect, a phoneme translation module, converts letter strings having one-to-many correspondence with actual phonemes to corresponding phonetic symbols having one-to-one correspondence with actual phonemes, [0044]), wherein the entry is the base grapheme corresponding to the phoneme, with one or more visual cues adapted to indicate the pronunciation of the phoneme (from classification page showing which phoneme are associated with each symbol type, [0029], Fig 4B); and outputting the entry to a display (visual media that is displayed, [0012]). 

Consider claim 16, Woodward discloses the retrieving is dependent on whether the display is print or Web/HTML (a phoneme dictionary discussed above or other information table, is referenced in electronic form to obtain the proper emphasis and syllable delineation. In this respect, a phoneme translation module, converts letter strings having one-to-many correspondence with actual phonemes to corresponding phonetic symbols having one-to-one correspondence with actual phonemes, [0044], and if the display is a print medium, a physical printed character is ultimately “retrieved” from 

Consider claim 17, Woodward discloses rendering the syllable breaks in the phonetically encoded word dependent on a further table (a … information table, is referenced in electronic form to obtain the proper emphasis and syllable delineation, [0044], considering the syllable delineation information section “a further table”). 

Consider claim 18, Woodward discloses, if the word is a phonetically encoded word: determining whether the phonetically encoded word is tagged with a special format; and rendering the phonetically encoded word based on the determining (for instance, the words in Figure 2 are phonetically tagged with symbols depending on the pronunciation of the “ea” phoneme, [0049]).

Consider claim 19, Woodward discloses, if the phonetically encoded is tagged with a special format, rendering the phonetically encoded word with the special format (as seen in the Figure 1A example, [0046]). 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodward (2005/0102143) in view of Burrell (7,089,494), in further view of Allam (2002/0116420).

Consider claim 20, Woodward discloses the rendering further comprises: extracting supplementary information relating to the word from the phonetically encoded text document (pronunciation information from information table, is referenced in electronic form to obtain the proper emphasis and syllable delineation, [0044]). 

Allam discloses displaying, in response to selection of the rendered word, the supplementary information, wherein the supplementary information comprises one or more of the group consisting of: a definition of the word (clicking on a word and selecting a dictionary may display a definition for the word, [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Woodward and Burrell by displaying, in response to selection of the rendered word, the supplementary information, wherein the supplementary information comprises one or more of the group consisting of: a definition of the word in order to improve the viewing and displaying experience, as suggested by Allam ([0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7,292,971 Su discloses a phonetic system having vowel phonetic symbols separated into full sound symbols and half sound symbols, and consonant phonetic symbols. The full sounds symbols are represented by letters in the English alphabet. The half sound symbols are represented by letters in the English alphabet with a predetermined symbol. Most consonant phonetic symbols are taken from consonant letters of English vocabularies. A phonetic diagram 
8,851,895 Morrison discloses teaching and practicing articulation of targeted phonemes
9,430,555 Duncan discloses reformatting text in a document for the purpose of improving readability
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                      08/26/21